Citation Nr: 0412247	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is the legal surviving spouse of the 
veteran for the purposes of VA benefits.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1946.  He died in March 1982, and the appellant 
contends that she is his surviving spouse for VA purposes.  
She had been represented by a service organization, but 
canceled authority for the service organization to act on her 
behalf in December 2003.
This appeal arises from a June 2002 determination by the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

In a November 1984 decision, the Board determined that the 
appellant did not meet the continuous cohabitation 
requirements for establishing status as the legal surviving 
spouse of the veteran, since she was not without fault in the 
continuation of the separation between herself and the 
veteran.  

An April 2001 Board decision determined that there was no 
clear and unmistakable error (CUE) in the Board's November 
1984 decision.  The appellant then filed a motion for 
reconsideration of the April 2001 decision.  A June 2001 
letter from the Board informed the appellant that her claim 
for reconsideration was denied, and advised her to file a new 
claim "based on the changes in the law in Gregory v. Brown, 
5 Vet. App. 108 (1993), and the VCAA."  The veteran filed 
her current claim with the RO in June 2001.

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App 283 at 288 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

The Board notes that the claims folder does not contain a 
VCAA letter, and the appellant has not been notified of the 
evidence she needed to supply and what VA would do in order 
to assist her with her claim under Quartuccio, supra.  

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from her and what 
evidence VA will obtain (with assistance 
from her) in order to substantiate her 
claim.  The appellant should also be 
informed that the RO will assist her in 
obtaining identified evidence, should she 
require such assistance.  

2.  After the above requested action has 
been completed, the RO should 
readjudicate the case.  Both the 
appellant and O.W., who is currently 
recognized as the surviving spouse of the 
veteran, should then be provided with a 
Supplemental Statement of the Case, and 
be afforded the appropriate time in which 
to respond.  The RO should ensure that 
all due process requirements for 
contested claims are followed.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




